DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 6/16/2021 has been entered and made of record.
3.		Applicant has amended claims 1, 5, 6, 15-17, and 22. Applicant has added new claims 23-25. Claim 4 has been canceled. Currently, claims 1-3 and 5-25 are pending.
4.		Applicant has amended claim 22 to overcome the 35USC 112(f)/35USC sixth paragraph, therefore, the interpretation under 35USC 112(f)/35USC sixth paragraph is withdrawn on claim 22. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1-3 and 5-25 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Bergner et al. (U.S. patent 10,839,488 B2) discloses to denoise a vector valued image by using a final loss function and modifying a submatrix or matrix element to reduce the noise/crosstalk in an image. Bergner nor any other prior art of record, regarding claim 1, teaches the features of “wherein jointly denoising the plurality of basis material images comprises jointly denoising the plurality of basis material images in both the spectral domain and a 
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                             
July 2, 2021